DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. 	The Information Disclosure Statements IDS, filed on 09/25/2019, have been considered by the Examiner.

Allowed Subject Matter
3.	Claims 1-12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record discloses:
	(a) Popovic et al. (US 2014/0321421) discloses system and method for generating and transmitting demodulation reference signals (DMRS)  that includes a receiver for receiving specific DMRS signals (p. [0037]-[0047]).
(b) Yoon (US 10,644,849) discloses methods and apparatuses for transmitting and receiving demodulation reference signals (DMRS), that includes determining antenna ports for DMRS transmission to a user equipment (abstract, col. 1, lines 55-col. 2, lines 1-36) and determining a DMRS pattern for the DMRS signals (col. 13, lines 57-67; col. 28, lines 1-64; col. 47, lines 15-31).
However, the prior art of record, either alone or in combination, fails to anticipate or render obvious the features of:
wherein each of the first DMRS and the second DMRS is transmitted on a specific antenna port and is located on the same time axis symbol as at least one other DMRS transmitted on the other antenna port, and a position of a time axis symbol of the second DMRS is determined according to a service type of transmitted data” (see claims 1 and 7)

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643